Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60735-CIV-RUIZ/STRAUSS

  TINA K. KAUFMAN, et al.,

           Plaintiffs,

  v.

  BANK OF AMERICA, N.A.,

       Defendant.
  ______                                     /

              ORDER ON BANK OF AMERICA, N.A.’S (“DEFENDANT’S”)
                     MOTION TO COMPEL RECORDS FROM
       THE FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES (“DCF”) (DE 50)

            THIS CAUSE is before the Court upon Defendant’s Motion to Compel Records from DCF

  (“Motion to Compel”). (DE 50). Defendants’ Motion to Compel seeks an order compelling DCF

  to produce records pertaining to its investigations of Florence R. Kaufman Wiener (“Deceased”)

  for in camera review by this Court and subsequent publication to Defendant. The District Court

  referred for appropriate disposition all pretrial discovery motions (“Referral”). 1 (DE 19). I have

  carefully reviewed the Motion to Compel and Response (DE 55) 2 and am otherwise duly advised.

  For the reasons set forth below, Defendant’s Motion to Compel is DENIED.


  1
    The Referral states that the parties may stipulate to extend the time to answer interrogatories,
  produce documents, and answer requests for admissions unless the stipulation interferes with other
  pretrial deadlines. (DE 19). The Referral also states that the parties shall not file written discovery
  motions without my consent. Id. Pursuant to the Discovery Procedures Order (DE 21), Defendant
  contacted my Chambers on January 12, 2021, the discovery period deadline as established by the
  District Court’s paperless order amending scheduling (DE 35), requesting a hearing to resolve the
  instant discovery dispute. The undersigned directed Defendant to file a motion addressing the
  discovery sought, and the District Court granted (DE 52) Defendant’s motion (DE 49) to enlarge
  the discovery deadline for the limited purpose of resolving the Motion to Compel. Accordingly,
  this Order solely addresses the Motion to Compel.
  2
      Plaintiff’s Response is an amended response to correct typographical errors. (DE 55 at n.1).
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 2 of 10




          I.       BACKGROUND

          The subject discovery dispute arises from a negligence claim against Defendant for

  allegedly breaching its duty to the Deceased by, inter alia, facilitating the exploitation of the

  Deceased by her caregivers, resulting in the caregivers improperly receiving more than $1.45

  million upon her death. (DE 1-2; DE 31). On September 25, 2020, Defendant filed an Answer

  (DE 33) to Plaintiffs’ Third Amended Complaint (DE 31) asserting fourteen affirmative defenses

  (“AD’s”), including that: Defendant does not owe a duty to Plaintiff Tina Kaufman because the

  Deceased revoked her Power of Attorney (11th AD); Plaintiffs failed to mitigate their damages,

  specifically in that Plaintiff Tina Kaufman failed to exercise ordinary care with respect to her

  elderly mother’s affairs (12th AD); and Plaintiffs are comparatively at fault for, among other

  things, failing to protect the Deceased by not taking action to terminate the services of the

  Deceased’s caregivers (14th AD).

          The parties have engaged in discovery. On October 15, 2020, Plaintiff’s counsel served a

  privilege log disclosing the following documents for which it asserted privilege applied pursuant

  to Fla. Stat. § 415.107:

    No.          Date            Author            Recipient                Description

   8           10/21/2013    Doriane Carrera   DCF Internal Report Chronological Notes Report
   9           5/6/2014-     Allison Hiller,
               6/3/2014      Herman
                             Matthew and
                             Eneida Senrra     DCF Internal Report Chronological Notes Report
   10          2/11/2014-
               3/27/2014     Doriane Carrera   DCF Internal Report   Chronological Notes Report
   11          10/22/2013    Doriane Carrera   DCF Internal Report   Chronological Notes Report
   12          3/27/2014     Doriane Carrera   DCF Internal Report   Chronological Notes Report
   13          6/6/2014      Matthew Herman    DCF Internal Report   Chronological Notes Report



                                                   2
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 3 of 10




  (DE 50-3). At least one of the above-listed DCF investigations is due to Defendant’s own report

  to DCF dated May 5, 2014. (DE 50 at 2). Defendant asserts that Plaintiffs produced evidence that

  they made public records requests to DCF on July 25, 2017, pertaining to DCF incident reports

  #2014-119423, #2014-037126, and #2013-247890, but refused to produce these records pursuant

  to the privilege asserted. (DE 50 at 2-3; DE 50-2). At some point, Defendant sought the records

  directly from DCF, but, on December 18, 2020, DCF responded to Defendant’s information

  request stating that, “pursuant to Florida Chapter 415,” Defendant was not entitled to the

  information held by DCF. (DE 50 at 3; DE 50-4). Therefore, Defendant moves this Court for an

  order compelling production of the records for in camera review and, ultimately, publication to

  Defendant in accordance with Florida law. (DE 50 at 3).

         Plaintiffs argue that the Defendant’s Motion to Compel fails under Fla. Stat.

  § 415.107(3)(e), which governs disclosure of DCF records, because the records are not necessary

  to a specific issue before this Court, and “relevancy is not enough.” (DE 55). Plaintiffs assert that

  the negligence claim pertains to negligence in a specific highly suspicious transaction – changing

  the beneficiary on over $1.8 million in current balances in favor of Decedent’s caregiver – where

  Defendants failed to investigate or take action to protect against this allegedly wrongful change.

  Id. at 7. Plaintiffs argue that Defendant did not prompt DCF’s investigation into this change of

  beneficiaries; rather, DCF was investigating the “mere transfer of $10,000 to five individuals” that

  had occurred earlier in the month. Id. According to Plaintiffs, the records from investigating such

  other incidents cannot be necessary to the resolution of the issue in this case regarding the change

  in beneficiaries on more than $1.8 million in balances. Id.




                                                   3
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 4 of 10




         Plaintiffs additionally argue that Defendant has failed to properly narrow and tailor its

  records request to identify specific information that may be contained in the records that is tied to

  a legal issue that the Court must resolve. Id. (citing Bogle v. Clifford Invs., LLC LEXIS 195030,

  at *13 (M.D. Fla. Sept. 2, 2015)). Plaintiffs argue that Defendant vaguely asserts that the

  information is relevant to Defendant’s negligence and to apportionment of fault, without enough

  specificity to determine whether information in the DCF records would be necessary, e.g., not

  cumulative. Id. at 7-8. Specifically, Plaintiffs contend that information the Defendant seeks

  regarding the Deceased’s living conditions and relationship with her daughter and her caregiver is

  too broad an inquiry. Further, Plaintiffs assert that Defendant errs by stating that “mental capacity”

  is an issue for the court to resolve because mental capacity relates to a specific action at a specific

  time and could not be relevant to the beneficiary change involving $1.8 million in balances because

  DCF did not investigate that incident. Id. Rather, according to Plaintiffs, vulnerability to influence

  is the central issue, and Defendant’s employees have admitted facts relevant to a determination

  that the Deceased was a “Vulnerable Adult.” Id. at 8, n.4.

         Moreover, Plaintiffs argue that the timing of Defendant’s Motion to Compel – coming on

  the last day of discovery despite the fact that Defendant had been aware for months that such

  records existed – is the best indication that the records are not actually necessary. (DE 55 at 11).

  Plaintiffs also assert that, at a status conference held by the District Court on December 23, 2020,

  Defendant reported that it was preparing its Motion for Summary Judgment but did not then raise

  a need for the DCF records. Id. Plaintiffs further contend that Defendant has not shown good

  cause to disrupt the trial schedule and that they will be prejudiced by Defendant obtaining DCF




                                                    4
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 5 of 10




  records and then “cherry-picking facts” after the pre-trial motion cut-off deadline, presently set for

  January 26, 2021. (DE 55 at 11; DE 35).

         I agree that Defendant’s motion is insufficient to warrant the requested relief for the reasons

  stated below.

         II.      LEGAL STANDARDS

         Florida law governs whether a privilege exists in a diversity case such as this one. F.R.E.

  501; Rynd v. Nationwide Mut. Fire Ins. Co., No. 8:09-CV-1556-T-27TGW, 2010 WL 5161838, at

  *4 (M.D. Fla. Dec. 14, 2010) (“[S]tate law governs the existence of a privilege in a diversity

  case.”). Fla. Stat. § 415.107(1) provides that “all records concerning reports of abuse, neglect, and

  exploitation of [a] vulnerable adult, including reports made to the central abuse hotline, and all

  records generated as a result of such reports shall be confidential . . . and may not be disclosed

  except as specifically authorized.” Fla. Stat. § 415.107(1). The statute grants specific authority to

  persons, officials, and agencies, and states, in relevant part:

         (3) Access to all records, excluding the name of the reporter which shall be released
         only as provided in subsection (6), shall be granted only to the following persons,
         officials, and agencies: . . .

                  (e) A court, pursuant to s. 825.1035(4)(h) [involving injunctions for the
                  protection of a vulnerable adult]; or by subpoena, upon its finding that
                  access to such records may be necessary for the determination of an issue
                  before the court; however, such access must be limited to inspection in
                  camera, unless the court determines that public disclosure of the
                  information contained in such records is necessary for the resolution of an
                  issue then pending before it.

  Fla. Stat. § 415.107(3)(e).

         The parties agree that there are no cases interpreting the term “necessary” in this statute;

  however, courts have interpreted similar language in cases involving DCF child abuse


                                                     5
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 6 of 10




  investigations. 3 (DE 50 at 5-6; DE 55 at 5-6). “Interpreting this language too broadly would mean

  that a litigant in a judicial proceeding could gain access to department records by having the court

  engage in a general search of all of the department’s records in a matter.” Silas v. City of

  Jacksonville Fla., No. 3:08-CV-854-J-25HTS, 2008 WL 5142917, at *1 (M.D. Fla. Dec. 5, 2008)

  (quoting Elders v. State of Florida, 849 So.2d 331, 332 (Fla. 2d DCA 2003) and rejecting Movants’

  request for the Court “to sift through potentially voluminous records” to identify records relevant

  to litigation involving a child’s custody by DCF) (internal quotation marks omitted).

         Thus, courts have interpreted “necessary” to “be more stringent than the relevancy standard

  in Rule 26.” Urena v. Intex Recreation Corp., No: 6:19-cv-615-Orl-40EJK, 2019 WL 5596352,

  at *2 (M.D. Fla. Oct. 30, 2019) (citing Bogle v. Clifford Investments, LLC, No: 6:14-cv-670-Orl-

  22GJK, Doc. 89 at 9 (M.D. Fla. Sept. 2, 2015)). Indeed, the plain language of the statute indicates

  that more than just relevance is required to justify disclosure of DCF records. See id. Accordingly,

  a movant must identify a particularized need by “articulat[ing] why the information sought is

  relevant, non-cumulative, and may be necessary for the resolution of a specific issue pending

  before the court.” Id.

         III.    ANALYSIS

         Here, Defendant fails to explain why the records are necessary. As described above,

  showing that records are “necessary” requires more than merely showing that they are relevant.

  The term “necessary” implies that the particular records are crucial to determining the issue at


  3
    The relevant Florida statute in child abuse or neglect cases is § 39.202(2)(f), which authorizes
  access to DCF records to: “A court upon its finding that access to such records may be necessary
  for the determination of an issue before court; however, such access shall be limited to inspection
  in camera, unless the court determines that public disclosure of the information contained therein
  is necessary for the resolution of an issue then pending before it.” Fla. Stat. § 39.202(2)(f).

                                                   6
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 7 of 10




  hand or contain especially important information that is unattainable elsewhere. Defendant asserts

  that it expects the DCF records to contain relevant information regarding the Deceased’s mental

  capacity at the time she made changes to her accounts in May 2014. (DE 50 at 5). Defendant was

  aware that DCF conducted an investigation in May 2014 because it made a report to DCF that

  month. Id. at 6 (“[Defendant] made a report to DCF on May 5, 2014”). 4 Defendant states,

  however, that this report was unrelated to the Deceased’s capacity to make changes. Id. Rather,

  the report pertained to Defendant’s inability to contact the Deceased to confirm transactions. Id.

  Defendant fails to explain how this investigation would bear on the Deceased’s mental capacity in

  light of Defendant’s own averment that it was instigated by an inability to reach the Deceased.

  As such, the documents are certainly not crucial because the documents pertain to matters outside

  the issue of mental capacity. Furthermore, if the investigation that Defendant prompted does not

  pertain to, and is not relevant to, the Deceased’s mental capacity, then it follows that records from

  that investigation could not be “necessary.” Urena, 2019 WL 5596352, at *2.

         Additionally, Defendant fails to explain how or why DCF’s records would bear upon, or

  be necessary to, determining the Deceased’s mental capacity relative to the specific transactions,

  occurring on May 20, 2014, that are the subject of the lawsuit: 1) revocation of Plaintiff Tina K.

  Kaufman as Power of Attorney; and 2) a change to the payable upon death designation from

  Plaintiff Tina K. Kaufman to the paid caregiver on over $1.4 million in addition to safety deposit

  box valuables (“Contested Transactions”). Id. (referencing the Third Amended Complaint at ¶ 16).

  Defendant does not assert that the DCF’s records include information about the Deceased’s mental



  4
    The privilege log indicates a DCF investigation that started on May 6, 2014, two days after
  Defendant made its report related to an inability to contact the Deceased, which continued until
  June 3, 2014.
                                                  7
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 8 of 10




  capacity nor that it cannot otherwise obtain information that relates to Decedent’s mental capacity

  when she authorized the Contested Transactions.

         Defendant presumably has investigated and taken deposition testimony of witnesses to the

  Deceased’s conduct at the time the Deceased made the changes. Indeed, Defendant describes

  evidence it has already gathered regarding the Deceased’s mental capacity in its Motion to Compel.

  (DE 50 at 5-6). Therefore, Defendant has not established that the DCF records would not be

  cumulative, and thus unnecessary, even if there was DCF interaction with the Deceased at the time

  she authorized the Contested Transactions.

         Moreover, instead of a narrowly tailored request targeted to a specific issue to be resolved

  by this Court, Defendant seeks the Court to undertake a generalized review of the DCF records to

  determine if there is anything that is relevant to the Deceased’s mental capacity at the time the

  Deceased made changes to her accounts on May 20, 2014. A request for such a generalized search

  for records that may be relevant to the defense in this case is insufficient to warrant this Court’s

  issuance of a subpoena for an in camera inspection of DCF’s records because it requires an overly

  broad interpretation of necessity. See Elders, 849 So.2d at 332.

         Defendant also seeks information regarding others who may have exploited the Deceased

  and references a transaction in September 2013 that was the subject of a memorandum written by

  the Deceased’s former counsel involving Plaintiff Tina K. Kaufman and the Deceased’s nephew.

  (DE 50 at 9-10). Defendant contends that such information is relevant to the issue of comparative

  fault and whether Plaintiffs mitigated their damages. Id. Defendant does not state any other

  specific incidents of suspected exploitation or whether the September 2013 incident was reported

  to DCF. Defendant also fails to explain why information regarding other potential exploiters of


                                                   8
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 9 of 10




  the Deceased is unavailable from other sources, including bank records from which Defendant

  could directly trace funds flows from the Deceased to others.

         While information in the DCF records could possibly include information about individuals

  that might have exploited the Deceased, which may be relevant to Defendant’s defense, relevance

  is not the standard. Rather, the standard is more stringent and requires Defendant to articulate why

  the records are necessary such that Defendant cannot otherwise obtain information that is critical

  to its defense. Here, Defendant provides nothing to show that the DCF records are even expected

  to include the information that the Defendant seeks let alone explains why other sources for this

  information are unavailable or insufficient. Thus, Defendant’s records request is not tailored to

  the resolution of a specific issue pending before the court. Rather, Defendant’s speculation about

  what records might exist regarding other possible exploiters requires the Court to interpret

  “necessary” in an overbroad manner. Elders, 849 So.2d at 332. Defendant’s request would have

  the Court undertake a generalized review of DCF’s records, to determine if there is anything that

  is relevant to Defendant’s affirmative defenses and is insufficient for this Court to grant the relief

  requested.

         Defendant further asserts a belief that the DCF records may describe the relationship that

  the Deceased had with her daughter, Plaintiff Tina K. Kaufman, and what, if any role, Plaintiff

  Kaufman had in caring for her mother. Id. at 10. Again, information about such topics may very

  well be relevant, but Defendant fails to demonstrate that it is crucial or unavailable through other

  sources (like depositions of Plaintiff Kaufman and others). Like the request to explore whether

  DCF’s records indicate that others exploited the Deceased, Defendant requests the Court to go

  through “potentially voluminous records” to determine if there is anything describing the


                                                    9
Case 0:20-cv-60735-RAR Document 56 Entered on FLSD Docket 01/22/2021 Page 10 of 10




   Deceased’s relationship with her daughter that is relevant to Defendant’s affirmative defenses of

   comparative fault and failure to mitigate damages.       Presumably, Defendant has conducted

   depositions and has taken the testimony of individuals that are knowledgeable of such matters, and

   Defendant fails to explain how the DCF records would not be cumulative. Therefore, I find

   Defendant’s request fails to justify relief.

           Moreover, Defendant’s delay in requesting the DCF records, when it knew by its own

   report in May 2014 that DCF investigative records existed, belies any assertion that these records

   are necessary, especially coming on the day that discovery, after being twice extended, ended. See

   DE 14 (setting discovery deadline as November 16, 2020); DE 19 (re-setting discovery deadline

   as December 29, 2020); DE 35 (re-setting discovery deadline as January 12, 2021).

           IV.     CONCLUSION

           Accordingly, for the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   the Motion to Compel (DE 50) is DENIED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of January 2021.




   Copies furnished counsel via CM/ECF




                                                  10
